Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Applicant’s response on November 23, 2021 and in additional to several telephonic interviews with Applicant’s representative, Randy Whitehead, between December 10, 2021 and December 15, 2021. The latest interview summary of record is attached herewith. 
In response to the interviews, approval of the Examiner’s proposed claim amendments was obtained on December 15, 2021. 
	As a result, the following claims are amended are hereby entered by Examiner’s amendments. 

Examiner Amendment
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, the amendment MUST be submitted no later than the payment of the issue fee. 
	Final authorization for this Examiner’s amendment was given through electronic communication by Applicant’s representative, Randy Whitehead, on December 15, 2021.
	The Application has been amended as follows:


I.	Please replace all previous claims with the below amended claims, wherein:
Claims 1-2, 4, 7, 11-12, 14, 17 and 21-22 are pending.
Claims 3, 5-6, 8-10, 13, 15-16, 18-20, and 23-24 are cancelled. 

Final Claims
1. (Currently Amended) A method for certifying operation of components processing electronic payment transactions, the method comprising:
receiving, at a transaction management controller from a business management engine, a payment request generated in response to a request for a test payment transaction;
requesting, by the transaction management controller from a point of interaction emulation module, simulated payment card data according to a predetermined transaction scenario and the received request for the test payment transaction;
receiving, by the transaction management controller from the point of interaction emulation module, the requested simulated payment card data;
inserting, by the transaction management controller, the simulated payment card data received from the point of interaction emulation module into a test payment authorization request message;
transmitting, by the transaction management controller, the test payment authorization request message to a [[null]] host unable to process a payment, the test payment authorization request message including the simulated payment card data
receiving, at the transaction management controller, a payment authorization response message 
finalizing, by the transaction management controller, the test payment authorization request message based on the payment authorization response message.

2. (Previously Presented) The method of claim 1, further comprising:
transmitting, using the transaction management controller, the payment authorization response message to the a business management engine.

3. (Cancelled) 

4. (Previously Presented) The method of claim 1, wherein the simulated payment card data simulates entry of a personal identification number (PIN), data collected through swiping of a payment card, or EMV payment card data.

5-6. (Cancelled) 

7. (Previously Presented) The method of claim 1, wherein the payment authorization request message and the payment authorization response message comprise Hypertext Transfer Protocol messages.

8-10. (Cancelled) 

11. (Currently Amended) One or more non-transitory machine-readable storage media storing a plurality of instructions stored thereon that in response to being executed by a processor of a transaction management controller, cause the processor of the transaction management controller to perform operations comprising:
receive, at the transaction management controller from a business management engine a test payment request generated in response to a request for a test payment transaction;
request, by the transaction management controller from a point of interaction emulation module, simulated payment card data according to a predetermined transaction scenario and the received request for the test payment transaction;
receive, by the transaction management controller from the point of interaction emulation module, the requested simulated payment card data;
insert, by the transaction management controller, the simulated payment card data received from the point of interaction emulation module into a test payment authorization request message;
transmit, by the transaction management controller to a [[null]] host unable to process a payment, a test payment authorization request message, the test payment authorization request message including the simulated payment card data received from the point of interaction emulation module
receive, at the transaction management controller, a payment authorization response message 
finalize, by the transaction management controller, the test payment authorization request message based on the payment authorization response message.

12. (Previously Presented) The one or more non-transitory machine-readable storage media of claim 11, wherein the plurality of instructions further cause the processor of the transaction management controller to perform operations comprising:
transmit the payment authorization response message to the a business management engine.

13. (Cancelled) 

14. (Previously Presented) The one or more non-transitory machine-readable storage media of claim 11, wherein the simulated payment card data simulates entry of a personal identification number (PIN), data collected through swiping of a payment card, or EMV payment card data.

15-16. (Cancelled)

17. (Previously Presented) The one or more non-transitory machine-readable storage media of claim 11, wherein the payment authorization request message and the payment authorization response message comprise Hypertext Transfer Protocol messages.

18-20. (Cancelled) 

21. (Currently Amended) A system for certifying operation of components processing electronic payment transactions, the system comprising:
a data storage device storing instructions for certifying operation of components processing electronic payment transactions; and
a transaction management controller comprising a processor configured to execute the instructions to cause the processor to perform operations including:
receiving, at the transaction management controller from a business management engine, a payment request generated in response to a request for a test payment transaction;
requesting, by the transaction management controller from a point of interaction emulation module, simulated payment card data according to a predetermined transaction scenario and the received request for the test payment transaction;
receiving, by the transaction management controller from the point of interaction emulation module, the requested simulated payment card data;
inserting, by the transaction management controller, the simulated payment card data received from the point of interaction emulation module into a test payment authorization request message;
receiving, by the transaction management controller from the point of interaction emulation module, the requested simulated payment card data;
transmitting, by the transaction management controller to a [[null]] host unable to process a payment, a test payment authorization request message, the test payment authorization request message including the simulated payment card data received from the point of interaction emulation module
receiving, at the transaction management controller, a payment authorization response message 
finalizing, by the transaction management controller, the test payment authorization request message based on the payment authorization response message.

22. (Previously Presented) The system of claim 21, wherein the system is further configured for:
transmitting, by the transaction management controller, the payment authorization response message to the a business management engine.

23-24. (Cancelled)

Reasons for Allowance
	Claims 1-2, 4, 7, 11-12, 14, 17 and 21-22 are allowed; all other claims are cancelled.
The following is an Examiner’s statement of reasons for allowance:
	Applicant’s arguments, filed 11/23/2021, regarding claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive. The claims raised new 112 issues, which are overcome by the amendments. 
	Applicant’s arguments, regarding claim rejections under 35 U.S.C. 101 have been fully considered and in light of the amendments result in the rejection being withdrawn. 
	The electronic terminal disclaimer filed on 12/13/2021 has been approved, overcoming any double patenting issues. 

An extensive new search was carried out, including prior art, non-patent literature, foreign patent search, and an interference search. The latest search did not result in any findings that were determined to read on the claimed invention. Though the references, see cited references attached and previously cited references, teach using simulated data to perform tests, the references fail to teach the claimed limitations. The claims are novel over the prior art. All arguments filed throughout the prosecution history are hereby incorporated in their entirety as further support for the reasons of allowance.

The references relied upon during prosecution and those cited but not relied upon fail to disclose: 
receiving, at a transaction management controller from a business management engine, a payment request generated in response to a request for a test payment transaction;
requesting, by the transaction management controller from a point of interaction emulation module, simulated payment card data according to a predetermined transaction scenario and the received request for the test payment transaction;
receiving, by the transaction management controller from the point of interaction emulation module, the requested simulated payment card data;
inserting, by the transaction management controller, the simulated payment card data received from the point of interaction emulation module into a test payment authorization request message;
transmitting, by the transaction management controller, the test payment authorization request message to a  host unable to process a payment, the test payment authorization request message including the simulated payment card data;
receiving, at the transaction management controller, a payment authorization response message in response to the test payment authorization request message; and
finalizing, by the transaction management controller, the test payment authorization request message based on the payment authorization response message.

A prima facie case of obviousness with respect to the claims cannot be made and that the claims are patentably distinct from the prior art. Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
 Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        12/17/2021